COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Annunziata
Argued at Salem, Virginia


DOUGLAS S. SIMMONS
                                          MEMORANDUM OPINION * BY
v.        Record No. 1624-97-3           JUDGE SAM W. COLEMAN III
                                              JULY 14, 1998
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                  Rudolph Bumgardner, III, Judge
          Kevin M. Schork (Epperly, Follis &
          Schork, P.C., on brief), for appellant.

          Michael T. Judge, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.



     Douglas S. Simmons (appellant) was convicted in a bench

trial for malicious wounding.    The sole issue on appeal is

whether the evidence is sufficient to prove that appellant was a

principal in the second degree to the malicious wounding.

Finding the evidence sufficient, we affirm the conviction.
          A principal in the second degree is a person
          who is present, aiding and abetting, by
          helping some way in the commission of the
          crime. Presence or consent alone is not
          sufficient to constitute aiding and abetting.
           It must be shown that the defendant intended
          his words, gestures, signals or actions to in
          some way encourage, advise, or urge, or in
          some way help the person committing the crime
          to commit it.


Ramsey v. Commonwealth, 2 Va. App. 265, 269, 343 S.E.2d 465, 468

(1986).
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
           [T]o prove that the defendant was an aider
           and abettor, "the evidence must show that
           [the defendant] was not only present but that
           [the defendant] procured, encouraged,
           countenanced, or approved commission of the
           crime. In other words, [the defendant] must
           share the criminal intent of the party who
           actually committed the [crime] or be guilty
           of some overt act in furtherance thereof."


Rollston v. Commonwealth, 11 Va. App. 535, 540, 399 S.E.2d 823,

826 (1991) (quoting Augustine v. Commonwealth, 226 Va. 120, 124,

306 S.E.2d 886, 888-89 (1983)) (other citations omitted).   A

principal in the second degree may be tried and convicted in all

respects as if a principal in the first degree.   Code § 18.2-18.
     Upon familiar principles of appellate review, we will not

reverse the judgment of the trial court, sitting as the finder of

fact in a bench trial, unless it is plainly wrong or without

evidence to support it.   See Martin v. Commonwealth, 4 Va. App.

438, 443, 358 S.E.2d 415, 418 (1987).   When the sufficiency of

the evidence is challenged on appeal, we must determine whether

the evidence, viewed in the light most favorable to the

Commonwealth, and the reasonable inferences fairly deducible from

that evidence support each and every element of the charged

offense.   See Moore v. Commonwealth, 254 Va. 184, 186, 491 S.E.2d

739, 740 (1997); Derr v. Commonwealth, 242 Va. 413, 424, 410

S.E.2d 662, 668 (1991).

     Viewed accordingly, the evidence is sufficient to prove that

appellant aided and abetted a malicious wounding.   The record

indicates that Troy Blair (victim), Steve Williams, and others




                               - 2 -
drove to a service station in Staunton.   While the victim

purchased a soda in the service station store, Williams began to

argue with another group of men that included appellant and Ryan

Wilson.   The victim testified that "they all jumped" Williams and

began punching him.   Williams managed to escape the group's

attack and ran toward the store.   As the victim exited the store,

Wilson struck him in the head with a glass bottle, knocking him

unconscious.   A bystander testified that appellant and another

man kicked the victim several times while he lay unconscious on

the ground.    Immediately thereafter, appellant and his companions

fled the scene.   Police later discovered them hiding in a nearby

snow bank.    The victim remained unconscious for two days.
     Based on this evidence, the jury could have reasonably

concluded that appellant, by acting in concert with Wilson and

others to attack Williams and the victim, assisted, countenanced,

and approved Wilson's malicious wounding of the victim.       See

Pugliese v. Commonwealth, 16 Va. App. 82, 93, 428 S.E.2d 16, 24

(1993) ("Every person who is present at the commission of a

[crime], encouraging or inciting the same by words, gestures,

looks, or signs, or who in any way, or by any means, countenances

or approves the same is, in law, assumed to be an aider and

abettor, and is liable as principal." (citation omitted)).      The

evidence proves that appellant, acting in concert with Wilson and

others, assaulted Steve Williams, and after Williams escaped,

they turned and assaulted Troy Blair.   The fact that one of the



                                - 3 -
confederates may have escalated the fray beyond what the

appellant may have expected does not relieve him of his

complicity in the criminal enterprise.
          All those who assemble themselves together
          with [an intent to commit a wrongful act],
          the execution whereof make probable, in the
          nature of things, a crime not specifically
          designed, but incidental to that which was
          the object of the confederacy, are
          responsible for such incidental crime. . . .
           Hence, it is not necessary that the crime
          should be a part of the original design; it
          is enough if it be one of the incidental
          probable consequences of the execution of
          that design, and should appear at the moment
          to one of the participants to be expedient
          for the common purpose.


Rollston, 11 Va. App. at 542, 399 S.E.2d at 827 (citation

omitted).   Accordingly, the evidence is sufficient to prove that

appellant acted as a principal in the second degree to the

malicious wounding, and we affirm the conviction.

                                                          Affirmed.




                               - 4 -